Exhibit 10.27 MADERA RANCH PURCHASE AND SALE AGREEMENTANDJOINT ESCROW INSTRUCTIONS This PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (the “Agreement”) dated December 9, 2015 (the “Reference Date”), to be effective on the date when all parties have executed it, which date shall be noted on the signature page hereto (the “Effective Date”), is made and entered into by and between SUN DIAL FARMS, LLC, a California limited liability company (“Seller”), and BOOTH (CA) LLC, a Delaware limited liability company, or its Authorized Assignee as herein provided (“Buyer”).For convenience, Buyer and Seller are sometimes referred to herein collectively as the “Parties” and individually as a “Party.” This Agreement is made with respect to the following facts and circumstances which the Parties affirm as true and accurate: A.Seller is the owner of certain real property consisting of approximately 610.21 assessed acres of land, designated as Assessor’s Parcel Numbers 030-291-003 and 030-292-006, all in the County of Madera, State of California (collectively, the “Land”), as more particularly described on ExhibitA attached hereto.
